Order, Family Court, Bronx County (Douglas E. Hoffman, J.), entered on or about January 4, 2007, which, to the extent appealed from, upon a finding of mental illness, terminated respondent’s parental rights to the subject children and committed their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence, including expert testimony from a court-appointed psychologist, who examined respondent for several hours and reviewed all of her available medical records, supported the determination that respondent is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for her children (see Social Services Law § 384-b [4] [c]; 6 [a]). The psychologist testified that respondent suffered from, inter alia, a longstanding depressive disorder with chronic psychotic features. She lacked insight into her condition, was noncompliant with her medication and the prognosis for improvement in her condition was characterized as poor (see Matter of Shanta C., 47 AD3d 422, 423 [2008]; Matter of Mitchell Randell K., 41 AD3d 119 [2007]).
Although the psychologist examined respondent almost two years prior to the fact-finding hearing, his detailed testimony supported his conclusions that due to respondent’s mental illness, she was unable to parent in the present and for the foreseeable future (see Matter of Joyce T, 65 NY2d 39, 45-46 [1985]). Furthermore, respondent’s testimony that at the time of the hearing, she had recently participated in psychiatric counseling and started complying with drug therapy does not warrant a different conclusion. Concur—Tom, J.E, Saxe, Sweeny, Catterson and DeGrasse, JJ.